                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                           Case No. 17-cv-03695-MMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                             ORDER RE: OUTSTANDING
                                                 v.                                          DISCOVERY DISPUTES
                                   9

                                  10     REVEAL, CENTER FOR                                  Re: Dkt. Nos. 267, 270, 274, 275, 276, 277,
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                                                         278, 279, 280, 281
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On October 28, 2019, and in an attempt to bring the anti-SLAPP motion discovery to a

                                  14   close, the Court ordered

                                  15                  the parties to appear in person at 9:00 a.m. on Thursday, November
                                                      21, 2019. The parties must be represented by counsel with authority
                                  16                  to (1) agree to deposition dates, (2) agree to stipulations, and (3) agree
                                                      to written discovery with deadlines. At that hearing the Court intends
                                  17                  to order the parties to immediately meet and confer in person on all
                                                      of their discovery disputes. Once they have done so, the Court will
                                  18                  reconvene the hearing to place any agreements on the record and to
                                                      hear argument on any remaining disputes.
                                  19
                                       (Dkt. No. 241 at 1 (emphasis in original).) In advance of the hearing the Court ordered the parties
                                  20
                                       to do several things, including the following:
                                  21
                                                      If Plaintiffs contend that they need more discovery to respond to
                                  22                  Defendants’ antiSLAPP motion than Defendants have already
                                                      produced (other than the identified depositions), by November 5,
                                  23                  2019 Plaintiffs must identify to Defendants the additional discovery
                                                      with specificity and the reasons they need the discovery.
                                  24
                                       (Id. at 2.) Plaintiffs complied with the Order and identified the additional discovery they
                                  25
                                       contended they needed. (Dkt. No. 246.) The Court then held a hearing on November 21, 2019 to
                                  26
                                       resolve any remaining disputes. (Dkt. Nos. 247, 250.) This Order refers to this process as the
                                  27
                                       “November discovery proceedings.”
                                  28
                                   1           Since the November discovery proceedings the parties have filed a number of joint

                                   2   discovery dispute letters. This Order addresses what the Court believes to be the outstanding

                                   3   disputes.

                                   4      A.       Dkt. Nos. 267, 274, 278

                                   5           Plaintiffs’ request for additional production as to 15 key sources who submitted

                                   6   declarations or were named in stories is DENIED. Plaintiffs did not raise the issue in connection

                                   7   with the November discovery proceedings notwithstanding the Court’s admonishment that

                                   8   Plaintiffs identify any additional discovery needed to respond to Defendants’ pending motion.

                                   9   Plaintiffs’ insistence that they believed Defendants had produced documents related to all 15

                                  10   sources is belied by the parties’ email correspondence. That correspondence demonstrates that the

                                  11   parties were prioritizing production related to the 15 sources based on Plaintiffs’ preference. For

                                  12   example, on March 5, 2019, Defendants asked Plaintiffs what their priority was after Reber;
Northern District of California
 United States District Court




                                  13   Plaintiffs responded “Ngwira.” (Dkt. No. 278-3, Ex. B at 2.) By April, Defendants asked

                                  14   Plaintiffs what their next priority was, and, if they did not have any, suggested that they would

                                  15   continue with the list of 15 sources. Plaintiffs responded by asking for “Alonge” and other

                                  16   documents unrelated to the 15 sources. (Dkt. No. 278-4, Ex. C at 2.) Plaintiffs do not identify any

                                  17   correspondence in 2019 where they asked for Chiku Malabwe—the source their discovery dispute

                                  18   letter specifically calls out. (See Dkt. No. 267 at 1.) Indeed, Plaintiffs never asked Defendants for

                                  19   the remainder of the 15 sources even when in October 2019 Defendants asked Plaintiffs: “What

                                  20   other documents, if any, are essential for Plaintiffs in order to respond to our anti-SLAPP

                                  21   motion?” (Dkt. No. 267-2, Ex. 3 at 11.)

                                  22           The Court agrees with Plaintiffs that they did not waive their right to discovery related to

                                  23   these sources and that they in fact requested it in 2018. The issue, however, is not whether

                                  24   Plaintiffs are entitled to the discovery in this lawsuit; instead, it is whether in connection with their

                                  25   anti-SLAPP motion opposition they are entitled to additional discovery now, as opposed to after

                                  26   the motion is resolved (assuming the case continues). As Plaintiffs did not raise the issue in

                                  27   connection with the November discovery proceedings, and the record reflects that Plaintiffs should

                                  28   have done so if they believed such material was important to their opposition, the Court will not
                                                                                           2
                                   1   compel it at this time. To hold otherwise would defeat the entire purpose of the November

                                   2   discovery proceedings: to move the anti-SLAPP motion discovery to an end. In any event, even

                                   3   apart from their failure to request this outstanding discovery in October 2019, Plaintiffs have not

                                   4   persuasively explained why it is important to their anti-SLAPP opposition. Again, the issue is not

                                   5   what discovery Plaintiffs are entitled to in the case; it is what additional discovery is necessary to

                                   6   their opposition to the motion.

                                   7      B.      Dkt. Nos. 270, 276, 277

                                   8           In support of their anti-SLAPP motion Defendants submitted a declaration from Mwiza

                                   9   Nkhata. (Dkt. No. 123.) Mr. Nkhata, an attorney, attests that he met with Harrison Longwe, a

                                  10   witness who also submitted a declaration in support of Defendants’ anti-SLAPP motion. Mr.

                                  11   Nkhata attests that he met with Mr. Longwe over multiple days in the process of preparing Mr.

                                  12   Longwe’s declaration and that Mr. Longwe “read his declaration line by line, reviewed each
Northern District of California
 United States District Court




                                  13   exhibit in detail, made changes, and supplemented the declaration in his own words.” (Dkt. No.

                                  14   123 at ¶ 5.) During the November discovery proceedings, Plaintiffs sought Mr. Nkhata’s

                                  15   communications with Mr. Longwe, as Mr. Nkhata is not and was not Mr. Longwe’s attorney. The

                                  16   Court indicated that Defendants had put Mr. Nkhata’s communications with Mr. Longwe at issue

                                  17   and that they should be produced. (Dkt. No. 250 at 16-22.) Following submission of a further

                                  18   joint discovery dispute letter on this issue, the Court specifically ordered Defendants to “search for

                                  19   and obtain any communications their attorney Mr. Nkhata had with Mr. Longwe.” (Dkt. No. 273

                                  20   at 1.) The Court noted that it was not sufficient “for Defendants to rely on

                                  21   documents/communications in their own possession; instead, they must contact Mr. Nkhata to

                                  22   comply with the Court’s order and Plaintiffs’ request.” (Id.) The Court ordered the parties to

                                  23   provide a written update on Defendants’ production by March 16, 2020. (Id.)

                                  24           Defendants’ update states that they “have confirmed with Mr. Nkhata that he has no emails

                                  25   or other correspondence exchanged with Mr. Longwe” and that they “are still exploring whether

                                  26   there are draft declarations that would be produced” and that they intend to produce such drafts by

                                  27   March 20, 2020. (Dkt. No. 277 at 1.) The parties have filed nothing more on this issue so the

                                  28   Court considers it resolved. Any argument that Mr. Nkhata’s declaration should be disregarded
                                                                                          3
                                   1   should be made to the district court in connection with the anti-SLAPP motion.

                                   2      C.      Dkt. No. 275

                                   3           Defendants produced a transcript in which Matt Smith states to a colleague:

                                   4                  I told you we have the files from inside the computers of Planet Aid
                                                      and looking at every last document again and again there’s plenty of
                                   5                  strategizing on how to network with, say, the Clinton Foundation or
                                                      other outfits to induce government agencies to give them money. . . .
                                   6                  this documentation of the activities to get the money, but there’s no
                                                      smoking gun as to what they’re doing with the money.
                                   7
                                       (See Dkt. No. 275-1, Ex. A at 5 (176:17-177:4).)
                                   8
                                               At the November 21, 2019 hearing, Plaintiffs raised the issue of Matt Smith’s statement:
                                   9
                                       “We have asked [Defendants] to give us information or documents that would indicate what he is
                                  10
                                       talking about. Is he talking about having copied the hard drive? Is he talking about a few pages?
                                  11
                                       Is he talking about file drawers, banker’s boxes?” (Dkt. No. 250 at 11:19-23.) The Court
                                  12
Northern District of California
 United States District Court




                                       responded that Plaintiffs could ask Mr. Smith those questions at his deposition and if it turned out
                                  13
                                       that Defendants had not previously produced all the documents that Mr. Smith was referring to (as
                                  14
                                       they maintain they have done), then Plaintiffs could get those documents and retake the
                                  15
                                       deposition. (Id. at 12:17-22.) Plaintiffs responded that they were looking for documents that
                                  16
                                       describe what Mr. Smith obtained from Planet Aid’s computer, the quantity of the documents, and
                                  17
                                       also that Plaintiffs just wanted to know how much material Mr. Smith received. (Id. at 13:12-18.)
                                  18
                                       The Court again responded that Plaintiffs should ask Mr. Smith at his deposition. Plaintiffs
                                  19
                                       confirmed: “As long as, your Honor, I can come back to you if he won’t answer the question. If
                                  20
                                       he will, I’m satisfied.” (Id. at 15:9-11.)
                                  21
                                               Plaintiffs subsequently deposed Mr. Smith about his statement, and, in particular, the
                                  22
                                       volume of the material Mr. Smith had reviewed when he said the material did not reveal any
                                  23
                                       “smoking guns.” Mr. Smith answered: “I don’t know, but it was something on the order of
                                  24
                                       between—like, a few thousand pages, Couple thousand—few thousand pages.” (Dkt. No. 275-1,
                                  25
                                       Ex. A at 6 (178:9-15).) Plaintiffs then asked: “Did this come from a laptop or a hard drive—or a
                                  26
                                       main frame?” (Id. (178:16-17).) Mr. Smith answered: “I don’t know.” (Id. (178:16-18).)
                                  27
                                               While it is not entirely clear what Plaintiffs seek in the joint discovery dispute letter, they
                                  28
                                                                                           4
                                   1   maintain that at his deposition “Mr. Smith was asked to identify the documents he had reviewed”

                                   2   and that he “[h]e refused to say which files he had obtained and reviewed, where they had come

                                   3   from, or any other information that would likely show not only that he had found no smoking gun,

                                   4   but also that what he had actually reviewed affirmatively disproved published reports that . . . $60-

                                   5   90 million had been stolen or diverted from USDA programs.” (Dkt. No. 275 at 2.) Significantly,

                                   6   Plaintiffs’ portion of the letter brief does not cite to the deposition transcript to support their

                                   7   assertion as to what Mr. Smith refused to say. The Court’s own review of the transcript excerpts

                                   8   provided by Plaintiffs does not support their assertion. Plaintiffs did not ask Mr. Smith to identify

                                   9   the documents he reviewed. He was not asked what files he had obtained and thus did not refuse

                                  10   to identify what files he obtained, and he did not refuse to answer where the files had come from.

                                  11   Instead, when asked whether it was a laptop or hard drive he said he did not know. He did refuse,

                                  12   or could not answer, whether the files came from Maryland or Massachusetts, or whether the
Northern District of California
 United States District Court




                                  13   person who gave them to Mr. Smith had the authority to do so, (Dkt. No. 275-1 at 6 (178:19-

                                  14   180:18)), but those questions go to the source of the Planet Aid files not what documents Mr.

                                  15   Smith was referring to in his statement. At the November 21 hearing, however, Plaintiffs

                                  16   disclaimed wanting to know the source (which Defendants maintain is confidential). (See Dkt.

                                  17   No. 250 at 14:10-11.)

                                  18            Accordingly, the motion to compel is DENIED.

                                  19       D.      Dkt. Nos. 279, 280, 281

                                  20            During the November discovery proceedings Plaintiffs sought materials relating to former

                                  21   NBC I-Team reporter Trish Thompson. Plaintiffs alleged that

                                  22                   [Defendants’] malice can be shown through evidence that in addition
                                                       to publishing articles falsely describing alleged fraud and theft in the
                                  23                   USDA programs, Defendants tortiously interfered with Planet Aid’s
                                                       operations involving recycled clothing. Evidence relating to
                                  24                   Thompson and the NBC-I Team will show that Defendants
                                                       collaborated with Thompson to urge the public to stop using Planet
                                  25                   Aid bins.
                                  26   (Dkt. No. 246 at 4.) The Court ordered Defendants to determine the volume of documents sought

                                  27   by Plaintiffs and let Plaintiffs know, what, if any, documents Defendants are willing to produce.

                                  28   (Dkt. No. 250 at 34-35.)
                                                                                           5
                                   1          Defendants advised Plaintiffs that there are 365 documents that consist of emails among

                                   2   Matt Smith, Amy Walters, and Tisha Thompson, as well as attachments. (Dkt. No. 279-2, Ex. D

                                   3   at 19.) Defendants further advised that they were standing on their objections, and not producing

                                   4   any documents. A joint discovery dispute letter followed. (Dkt. No. 279.)

                                   5          Communications among Defendants and Ms. Thompson regarding Planet Aid donation

                                   6   bins and stores are potentially relevant to malice. Encouraging the public to stop supporting a

                                   7   subject of a reporter’s investigation goes beyond reporting and Plaintiffs are entitled to explore

                                   8   that evidence and make an argument that such conduct is part of Defendants’ reckless approach to

                                   9   the story. The question is not admissibility, but what can be discovered.

                                  10          Defendants’ and NBC’s assertion that such communications are protected by the reporters’

                                  11   privilege is unpersuasive.1 The reporters’ privilege is “a qualified privilege for journalists against

                                  12   compelled disclosure of information gathered in the course of their work.” Shoen v. Shoen, 48
Northern District of California
 United States District Court




                                  13   F.3d 412, 414 (9th Cir. 1995); see also Shoen v. Shoen, 5 F.3d 1289, 1292 (9th Cir. 1993) (Shoen

                                  14   I) (“[W]hen facts acquired by a journalist in the course of gathering the news become the target of

                                  15   discovery, a qualified privilege against compelled disclosure comes into play.”). Plaintiffs’

                                  16   request—as articulated in its written filing in connection with the November discovery

                                  17   proceedings (Dkt. No. 246)—does not seek information gathered in the course of NBC or

                                  18   Defendants’ work; rather, they seek communications regarding efforts to encourage the public to

                                  19   not make donations to Planet Aid. Neither Defendants nor NBC cite any case that suggests

                                  20   communications reflecting such conduct are protected by the privilege; not everything a journalist

                                  21   does in connection with a story is privileged.

                                  22          Accordingly, Defendants shall produce any communications between Defendants and Ms.

                                  23   Thompson that discuss/refer to donations to Planet Aid. To the extent other information related to

                                  24   the information-gathering process is included in the communications, it may be redacted. Such

                                  25

                                  26   1
                                         The Court overrules Plaintiffs’ objection to the Court’s consideration of NBC’s letter in
                                  27   opposition to Plaintiffs’ request. Plaintiffs originally sought documents from NBC, but dropped
                                       the request after NBC objected. Further, during the November discovery proceedings the Court
                                  28   specifically noted that NBC could object to the request. (See Dkt. No. 250 at 25:24-25.) As the
                                       Court is ordering documents produced, no further submission from Plaintiffs is needed.
                                                                                           6
                                   1   information is not relevant to Plaintiffs’ claimed need for the information—using Defendants’

                                   2   efforts to stop the public from donating to Planet Aid as evidence of malice. Such documents

                                   3   shall be produced within two weeks of this Order.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 8, 2020

                                   6
                                                                                                  JACQUELINE SCOTT CORLEY
                                   7                                                              United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       7
